          Case 1:19-cv-01796-PEC Document 16 Filed 11/26/19 Page 1 of 9



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                        )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )             No. 19-1796C
                                                  )    (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                                )
                                                  )
               Defendant,                         )
                                                  )
and                                               )
                                                  )
MICROSOFT CORPORATION,                            )
                                                  )
               Defendant-Intervenor.              )

                      JOINT MOTION FOR A PROTECTIVE ORDER

       Pursuant to Paragraph 16 of Appendix C of the Rules of the United States Court of

Federal Claims (RCFC), plaintiff, Amazon Web Services, Inc., defendant, the United States, and

defendant intervenor, Microsoft Corporation, respectfully request that the Court enter the

attached protective order in this case. Exhibit A.

       The attached protective order is the same as this Court’s model protective order (RCFC

Form 8), except for one minor change to paragraph seven. In paragraph seven of the attached

protective order, we propose to add Government personnel broadly to the list of personnel who

are automatically entitled to access to the protected information, subject to the terms of the

protective order, without further action.

       Personnel of outside the procuring agency and Department of Justice have a direct

interest in this litigation and a need to have access to protected information because the issues

presented in this bid protest implicate actions of such personnel. Accordingly, we propose to add

all Government personnel to paragraph seven of the protective order.
         Case 1:19-cv-01796-PEC Document 16 Filed 11/26/19 Page 2 of 9



       For these reasons, the parties respectfully request that this Court issue the attached

proposed protective order.

                                                  Respectfully submitted,

s/ Kevin P. Mullen                                JOSEPH H. HUNT
Kevin P. Mullen                                   Assistant Attorney General
MORRISON & FOERSTER LLP
2000 Pennsylvania Ave., NW                        ROBERT E. KIRSCHMAN, JR.
Washington, DC 20006-1888                         Director
Telephone: 202.887.1500
Facsimile: 202.887.0763                           s/ Patricia M. McCarthy
                                                  PATRICIA M. MCCARTHY
Attorney of Record for Plaintiff                  Assistant Director
Amazon Web Services, Inc.
                                                  s/ Anthony F. Schiavetti
Of Counsel For Plaintiff:                         ANTHONY F. SCHIAVETTI
                                                  Trial Attorney
J. Alex Ward                                      U.S. Department of Justice
Sandeep N. Nandivada                              Civil Division
Caitlin A. Crujido                                Commercial Litigation Branch
Alissandra D. Young                               PO Box 480
MORRISON & FOERSTER LLP                           Ben Franklin Station
2000 Pennsylvania Ave., NW                        Washington, D.C. 20044
Washington, DC 20006-1888                         Tel: (202) 305-7572
                                                  Fax: (202) 305-1571
Theodore B. Olson                                 anthony.f.schiavetti@usdoj.gov
F. Joseph Warin
Andrew S. Tulumello                               Attorneys for Defendant
Daniel P. Chung
GIBSON, DUNN & CRUTCHER LLP                       s// Robert S. Metzger
1050 Connecticut Avenue, NW                       Robert S. Metzger (Counsel of Record)
Washington, D.C. 20036                            Neil H. O’Donnell
                                                  Jeffery M. Chiow
Theodore J. Boutrous, Jr.                         Lucas T. Hanback
Richard J. Doren                                  Stephen L. Bacon
Eric D. Vandevelde                                Deborah N. Rodin
GIBSON, DUNN & CRUTCHER LLP                       Cassidy Kim
333 South Grand Avenue                            Eleanor M. Ross
Los Angeles, CA 90071-3197                        ROGERS JOSEPH O’DONNELL, P.C.
                                                  875 15th Street NW, Suite 725
                                                  Washington, DC 20005
                                                  Tel: (202) 777-8951

                                                 2
Case 1:19-cv-01796-PEC Document 16 Filed 11/26/19 Page 3 of 9



                              Fax: (202) 347-8429
                              Email: rmetzger@rjo.com

                              Attorneys for Defendant-Intervenor
                              Microsoft Corp.

                   Dated: November 26, 2019




                              3
Case 1:19-cv-01796-PEC Document 16 Filed 11/26/19 Page 4 of 9




           EXHIBIT A
      Case 1:19-cv-01796-PEC Document 16 Filed 11/26/19 Page 5 of 9



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              BID PROTEST

AMAZON WEB SERVICES, INC.,                        )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )             No. 19-1796C
                                                  )    (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                                )
                                                  )
               Defendant,                         )
                                                  )
and                                               )
                                                  )
MICROSOFT CORPORATION,                            )
                                                  )
               Defendant-Intervenor.              )

                            _____________________________
                                PROTECTIVE ORDER
                            _____________________________

        The court finds that certain information likely to be disclosed orally or in writing
during the course of this litigation may be competition-sensitive or otherwise protectable
and that entry of a Protective Order is necessary to safeguard the confidentiality of that
information. Accordingly, the parties shall comply with the terms and conditions of this
Protective Order.

                                             I.

1.     Protected Information Defined. “Protected information” as used in this order
       means information that must be protected to safeguard the competitive process,
       including source selection information, proprietary information, and confidential
       information contained in:
       (a)    any document (e.g., a pleading, motion, brief, notice, or discovery request
              or response) produced, filed, or served by a party to this litigation; or

       (b)     any deposition, sealed testimony or argument, declaration, or affidavit
               taken or provided during this litigation.

2.     Restrictions on the Use of Protected Information. Protected information may be
       used solely for the purposes of this litigation and may not be given, shown, made
       available, discussed, or otherwise conveyed in any form except as provided herein
       or as otherwise required by federal statutory law.
     Case 1:19-cv-01796-PEC Document 16 Filed 11/26/19 Page 6 of 9



                                            II.

3.    Individuals Permitted Access to Protected Information. Except as provided in
      paragraphs 7 and 8 below, the only individuals who may be given access to
      protected information are counsel for a party and independent consultants and
      experts assisting such counsel in connection with this litigation.

4.    Applying for Access to Protected Information. An individual seeking access to
      protected information pursuant to Appendix C, Section VI of this court’s rules
      must read this Protective Order; must complete the appropriate application form
      (Form 9—“Application for Access to Information Under Protective Order by
      Outside or Inside Counsel,” or Form 10—“Application for Access to Information
      Under Protective Order by Expert Consultant or Witness”); and must file the
      executed application with the court.

5.    Objecting to an Application for Admission. Any objection to an application for
      access must be filed with the court within two (2) business days of the objecting
      party’s receipt of the application.

6.    Receiving Access to Protected Information. If no objections have been filed by
      the close of the second business day after the other parties have received the
      application, the applicant will be granted access to protected information without
      further action by the court. If any party files an objection to an application, access
      will only be granted by court order.

7.    Access to Protected Information by Court, Department of Justice, and Other
      Government Personnel. Personnel of the court and other Government personnel
      are automatically subject to the terms of this Protective Order and are entitled to
      access to protected information without further action.

8.    Access to Protected Information by Support Personnel. Paralegal, clerical, and
      administrative support personnel assisting any counsel who has been admitted
      under this Protective Order may be given access to protected information by such
      counsel if those personnel have first been informed by counsel of the obligations
      imposed by this Protective Order.

                                           III.

9.    Identifying Protected Information. Protected information may be provided only
      to the court and to individuals admitted under this Protective Order and must be
      identified as follows:

      (a)    if provided in electronic form, the subject line of the electronic
             transmission shall read “CONTAINS PROTECTED
             INFORMATION”; or
      Case 1:19-cv-01796-PEC Document 16 Filed 11/26/19 Page 7 of 9



       (b)    if provided in paper form, the document must be sealed in a parcel
              containing the legend “PROTECTED INFORMATION ENCLOSED”
              conspicuously marked on the outside. The first page of each document
              containing protected information, including courtesy copies for use
              by the judge, must contain a banner stating “Protected Information to Be
              Disclosed Only in Accordance With the U.S. Court of Federal Claims
              Protective Order” and the portions of any document containing protected
              information must be clearly identified.

10.    Filing Protected Information. Pursuant to this order, a document containing
       protected information may be filed electronically under the court’s electronic case
       filing system using the appropriate activity listed in the “SEALED” documents
       menu. If filed in paper form, a document containing protected information must
       be sealed in the manner prescribed in paragraph 9(b) and must include as an
       attachment to the front of the parcel a copy of the certificate of service identifying
       the document being filed.

11.    Protecting Documents Not Previously Sealed. If a party determines that a
       previously produced or filed document contains protected information, the party
       may give notice in writing to the court and the other parties that the document is
       to be treated as protected, and thereafter the designated document must be treated
       in accordance with this Protective Order.

                                            IV.

12.    Redacting Protected Documents For the Public Record.

       (a)    Initial Redactions. After filing a document containing protected
              information in accordance with paragraph 10, or after later sealing a
              document pursuant to paragraph 11, a party must promptly serve on the
              other parties a proposed redacted version marked “Proposed Redacted
              Version” in the upper right-hand corner of the first page with the claimed
              protected information deleted.

       (b)    Additional Redactions. If a party seeks to include additional redactions, it
              must advise the filing party of its proposed redactions within two (2)
              business days after receipt of the proposed redacted version, or such other
              time as agreed upon by the parties. The filing party must then provide the
              other parties with a second redacted version of the document clearly
              marked “Agreed-Upon Redacted Version” in the upper right-hand corner
              of the page with the additional information deleted.

       (c)    Final Version. At the expiration of the period noted in (b) above, or after
              an agreement between the parties has been reached regarding additional
              redactions, the filing party must file with the court the final redacted
              version of the document clearly marked “Redacted Version” in the upper
      Case 1:19-cv-01796-PEC Document 16 Filed 11/26/19 Page 8 of 9



              right-hand corner of the first page. This document will be available to the
              public.

       (d)    Objecting to Redactions. Any party at any time may object to another
              party’s designation of certain information as protected. If the parties are
              unable to reach an agreement regarding redactions, the objecting party
              may submit the matter to the court for resolution. Until the court resolves
              the matter, the disputed information must be treated as protected.

                                            V.

13.    Copying Protected Information. No party, other than the United States, may for
       its own use make more than three (3) copies of a protected document received
       from another party, except with the consent of all other parties. A party may
       make additional copies of such documents, however, for filing with the court,
       service on the parties, or use in discovery and may also incorporate limited
       amounts of protected information into its own documents or pleadings. All copies
       of such documents must be clearly labeled in the manner required by paragraph 9.

14.    Waiving Protection of Information. A party may at any time waive the protection
       of this order with respect to any information it has designated as protected by
       advising the court and the other parties in writing and identifying with specificity
       the information to which this Protective Order will no longer apply.

15.    Safeguarding Protected Information. Any individual admitted under this
       Protective Order must take all necessary precautions to prevent disclosure of
       protected information, including but not limited to physically securing,
       safeguarding, and restricting access to the protected information.

16.    Breach of the Protective Order. If a party discovers any breach of any provision
       of this Protective Order, the party must promptly report the breach to the other
       parties and immediately take appropriate action to cure the violation and retrieve
       any protected information that may have been disclosed to individuals not
       admitted under this Protective Order. The parties must reasonably cooperate in
       determining the reasons for any such breach.

17.    Seeking Relief From the Protective Order. Nothing contained in this order shall
       preclude a party from seeking relief from this Protective Order through the filing
       of an appropriate motion with the court setting forth the basis for the relief sought.

                                            VI.

18.    Maintaining Filed Documents Under Seal. The court will maintain properly
       marked protected documents under seal throughout this litigation.
      Case 1:19-cv-01796-PEC Document 16 Filed 11/26/19 Page 9 of 9



19.    Retaining Protected Information After the Termination of Litigation. Upon
       conclusion of this action (including any appeals and remands), the original
       version of the administrative record and any other materials that have been filed
       with the court under seal will be retained by the court pursuant to RCFC 77.3(c).
       Copies of such materials may be returned by the court to the filing parties for
       disposition in accordance with paragraph 20 of this Protective Order.

20.    Disposing of Protected Information. Within thirty (30) days after the conclusion
       of this action (including any appeals and remands), each party must destroy all
       protected information received pursuant to this litigation and certify in writing to
       each other party that such destruction has occurred or must return the protected
       information to the parties from which the information was received. With respect
       to protected electronically stored information (ESI) stored on counsel’s computer
       network(s), destruction of such ESI for purposes of compliance with this
       paragraph shall be complete when counsel takes reasonable steps to delete all
       such ESI from the active email system (such as, but not limited to, the “Inbox,”
       “Sent Items,” and “Deleted Items” folders) of admitted counsel and of any
       personnel who received or sent emails with protected information while working
       under the direction and supervision of such counsel, and by deleting any protected
       ESI from databases under counsel’s control. Compliance with this paragraph
       does not require counsel to search for and remove ESI from any computer
       network back-up tapes, disaster recovery systems, or archival systems. Each
       party may retain one copy of such documents, except when the retention of
       additional copies is required by federal law or regulation, provided those
       documents are properly marked and secured.

IT IS SO ORDERED.

                                             _____________________________
                                             Judge Patricia E. Campbell-Smith
